92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tyrone Lovell STATON, a/k/a T Bone, a/k/a Bone, Defendant-Appellant.
No. 96-6084.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1996.Decided July 23, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-90-108)
Tyrone Lovell Staton, Appellant Pro Se.  Charles Dee Griffith, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant Tyrone Lovell Staton appeals the district court's order denying his 28 U.S.C. § 2255 (1988) motion to vacate his sentence.  We have reviewed the record and the district court's order and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  United States v. Staton, No. CR-90-108 (E.D.Va. Dec. 19, 1995).  We find that the ambiguity existing in Staton's resentencing agreement with the Government constituted only harmless error and that the court properly applied a base offense level of 30.  We also find harmless the resentencing court's mistaken reference to an incorrect count of the grand jury indictment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.